The Chancellor.
I have not been able to find any case in which the court of chancery has made an order for a specification of the complainant’s demand, in the nature of a bill of particulars at law. Upon the first view of this question, I was inclined to think this was a case in which the defendants were entitled to a specification of the date, amount, and particular nature of each item of the account claimed against *163them under the general charges in the bill; on the same principle which governs courts of law in requiring the plaintiff to furnish a particular of his demand upon a general declaration. But upon further examination and reflection; I am satisfied such a course is not necessary for the attainment of justice, and that the adoption of such a practice would in many cases lead to great and unnecessary delay and expense. The forms of pleading in this court are such as to furnish to the defendant, in most cases, all the information as to the particular nature of the claim made against him which can be necessary to enable him to meet it by an appropriate defence. And if, as in this case, the complainant seeks to recover a book account against the defendant, upon a general allegation in the bill of indebtedness, and without a specification of the items, the court at the hearing will not undertake to settle the account. It will in that case be referred to a master, with liberty to the defendant to introduce new testimony, or to make any legal or equitable defence which he may have to each and every item thereof. The defendant will there be also permitted to examine the complainant on oath as to any discounts or payments which are proper to be allowed. And if the complainnant has put the defendant to any unnecessary trouble or expense, by refusing to furnish the necessary information as to the nature and extent of his demands, or as to the payments which have been received, the court will take that into consideration in deciding upon the question of costs.
■ There can be no pretence in this case for calling upon the complainants to furnish copies of the accounts which were settled by the partners in the life time of the testator, and for which the notes in question in this cause were given; as there is no allegation in the petition that any mistake occurred in those settlements. The petition of the defendants must therefore be dismissed. And as it is not alleged by the petitioners that they have ever asked for a copy of the accounts, or for an inspection of the books of the complainants in relation thereto, they must be charged with the costs of opposing this application.